internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si plr-121826-98 date date number release date legend x fund transferors plr-121826-98 dear this letter responds to a letter dated date as amended by a letter dated date and other supplemental correspondence submitted by your authorized representative requesting rulings concerning the federal_income_tax consequences of proposed contributions of property to a partnership the information submitted indicates that x is an investment adviser registered with the securities_and_exchange_commission under of the investment advisers act of x currently manages the investment accounts of certain individuals trusts partnerships corporations and foundations under an investment advisory agreement the agreement under the agreement x acts with discretionary investment authority over the assets held in an investment account x proposes to arrange for the transferors to transfer the assets of their investment accounts to fund a securities investment_trust managed by x in exchange for units of fund and fund's assumption of the transferors’ liabilities if any the following representations have been made regarding this transaction a fund is classified as a partnership for federal_income_tax purposes and fund is not a publicly_traded_partnership under sec_7704 of the internal_revenue_code b the adjusted_basis and the fair_market_value of the assets of each transferor to be exchanged for units of fund will in each instance equal or exceed the sum of the liabilities to be assumed by fund plus any liabilities to which the transferred assets are subject c each transferor will receive units approximately equal to the fair_market_value of the assets transferred by the transferor to fund plr-121826-98 d each transferor will contribute solely cash and or a diversified portfolio of stocks and securities to fund e there is no plan or intention for any transferor to transfer assets other than cash and or a diversified portfolio of stocks and securities to fund and f any other transferor who has contributed or will contribute assets to fund has contributed or will contribute solely cash and or a diversified portfolio of stocks and securities to fund for purposes of these representations a portfolio of stocks and securities is diversified if it satisfies the and 50-percent tests of sec_368 applying the relevant provisions of sec_368 except that in applying sec_368 government securities are included in determining total assets unless the governments securities are acquired to meet the requirements of sec_368 the service has been requested to rule that each transferor and fund will recognize no gain_or_loss on the transfer of the assets in the transferor’s investment account to fund solely in exchange for units in fund and fund's assumption of the transferor's liabilities if any each transferor's basis in the units received in the transaction will equal the basis of the assets transferred in exchange therefor reduced by the sum of the transferor's liabilities assumed by fund or to which assets transferred are taken subject each transferor's holding_period in units received in the transaction will include the period during which the property exchanged were held by the transferor provided that such property were capital assets or property described in sec_1221 or sec_1231 on the date of the exchange fund's basis in the assets received from the transferor will equal the basis of such property in the hands of the transferor before the exchange and fund's holding_period in the assets received from a transferor will in each instance include the period during which the transferor held such assets sec_721 provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_721 provides that sec_721 shall not apply to gain realized on a plr-121826-98 transfer of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_722 provides that the basis of an interest in a partnership acquired by a contribution of property including money to the partnership shall be the amount of such money and the adjusted_basis of such property to the contributing_partner at the time of contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner sec_1223 provides that where property received in an exchange acquires the same basis in whole or in part as the property surrendered in the exchange the holding_period of the property received includes the holding_period of the property surrendered to the extent such surrendered property was a capital_asset as defined in sec_1221 or property described in sec_1231 sec_723 provides that the basis_of_property contributed to a partnership by a partner shall be the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at such time sec_1_723-1 of the income_tax regulations provides that because property contributed to a partner has the same basis in the hands of the partnership as it had in the hands of the contributing_partner the holding_period of such property for the partnership includes the period during which it was held by the partner see sec_1223 sec_1_351-1 provides that a transfer to an investment_company will occur when i the transfer results directly or indirectly in diversification of the transferors’ interests and ii the transferee is a regulated_investment_company ric real_estate_investment_trust reit or a corporation more than percent of the value of whose assets excluding cash and non-convertible debt obligations from consideration are held for investment and are readily marketable stocks or securities or interests in rics or reits sec_1002 of the taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 the act amends sec_351 for transfers after date in taxable years ending after such date subject_to certain transitional relief provisions sec_1002 of the act is intended to expand the types of assets considered in determining whether a transfer is to a transferee described in sec_1_351-1 to include certain assets in addition to readily marketable stocks or securities and interests in rics or reits however the act is not in intended to alter the requirement of sec_1_351-1 that a transfer of property will be considered to be a transfer to an investment_company under sec_351 only if the transfer results directly or indirectly in diversification of the transferors’ interests see s rep no 105th cong 1st sess h_r rep no 105th cong 1st sess h_r rep no plr-121826-98 105th cong 1st sess sec_1_351-1 provides that a transfer ordinarily results in diversification of the transferors’ interests if two or more persons transfer nonidentical assets to a corporation in the exchange it further provides that if a transfer is part of a plan to achieve diversification without recognition of gain such as a plan which contemplates a subsequent transfer however delayed of the corporate assets or of the stock_or_securities received in the earlier exchange to an investment_company in a transaction purporting to qualify for nonrecognition treatment the original transfer will be treated as resulting in diversification sec_1_351-1 provides that a transfer of stocks and securities will not be treated as resulting in a diversification of the transferors’ interests if each transferor transfers a diversified portfolio of stocks and securities and a portfolio of stocks and securities is considered to be diversified if it satisfies the and 50-percent tests of sec_368 applying the relevant provisions of sec_368 except that government securities are included in total assets for purposes of the denominator of the and 50-percent tests unless acquired to meet the and 50-percent tests but are not treated as securities of an issuer for purpose of the numerator of the and 50-percent tests an investment_company is diversified within the meaning of sec_368 if not more than percent of the value of its assets is invested in the stock and securities of any one issuer and not more than percent of the value of its total assets is invested in the stock and securities of five or fewer issuers after applying the law to the facts submitted and representations made we conclude that the transfers of property to fund by the transferors would not be transfers to an investment_company within the meaning of sec_351 if fund were incorporated provided that these are the only transfers to fund except for transfers solely of cash and or a diversified portfolio of stocks and securities therefore we conclude that fund and each transferor will recognize no gain_or_loss under sec_721 on the transfer of the assets in the transferor's investment account currently managed by x to fund in exchange for units of fund and fund’s assumption of the transferor’s liabilities if any plr-121826-98 each transferor’s basis in the units of fund received in the transaction will equal the basis of the assets exchanged by the transferor for those units reduced by the sum of the transferor’s liabilities assumed by fund or to which the assets transferred were taken subject each transferor's holding_period in the units of fund received in the transaction will include the period during which the property exchanged was held by the transferor provided that such property was a capital_asset or property described in sec_1221 or sec_1231 on the date of the exchange fund’s basis in the assets received from a transferor will equal the basis of such property in the hands of the transferor before the exchange and fund's holding_period in assets received from a transferor will in each instance include the period during which the transferor held such property except as otherwise provided we express no opinion regarding the federal_income_tax treatment of the proposed transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction in particular we express no opinion as to i the consequences of other transfers to fund either as to whether such other transfers would be transfers to an investment_company or would except for transfers solely of cash and or a diversified portfolio of stocks and securities when taken together with the transfers by the transferors cause those transfers to be considered transfers to an investment_company or ii whether the transfers are part of a plan to achieve diversification without recognition of gain under sec_1_351-1 temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions in the ruling see dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent plr-121826-98 under the power_of_attorney on file in this office a copy of this letter is being sent to x’s authorized representative sincerely yours jeff erickson assistant to the branch chief branch office of assistant chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes
